DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment

2.	The Amendment filed January 05, 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome the  35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed October 05, 2020.

Information Disclosure Statement

3.	The information disclosure statements filed on October 04, 2020 and November 11, 2020 have been considered and placed in the application file. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mihelich et al. U.S. Patent Application Publication 20110228945 (hereinafter, “Mihelich”) in view of Krishnapura et al. U.S. Patent Application Publication 20030117212 (hereinafter, “Krishnapura”); previously cited.

	Regarding claim 8, Mihelich teaches an apparatus (audio power management system 100, par [0025], FIG. 1, see Mihelich) comprising: 
		a receiver (a limiter 116, Fig. 1, par [0027], Mihelich) configured to receive an audio signal from a feedback path of a feedback compressor circuit (circuit including  
		a processor (The power management system 100 may be hardware in the form of electronic circuits and related components, software stored as instructions in a tangible computer readable medium that are executable by a processor, such as digital signal processor, or a combination of hardware and software, par [0027], see Mihelich) configured to 
			determine whether an auxiliary attenuation value (value from calibration module 110, Fig. 1, par [0030]; Fig. 8, par [0077], see Mihelich) applied to the feedback compressor circuit (via 116, limiter 116, Figs. 1, 8, 9, par [0077], see has changed since a last audio signal was received (The instantaneous power may be compared against a determined instantaneous power limit value by the load power comparator 150 to determine if (i.e., determine whether) the derived instantaneous threshold has been eclipsed. When a respective developed threshold is exceed based on a respective power value, a respective limiting signal may be generated by the load power comparator 150 and provided to the limiter 116. The limiting signals may include an identifier indicating the instantaneous power limiter 810, the short term power limiter 814 or the long term power limiter 812 (corresponding to has changed since a last audio signal was received).  Alternatively, the limiting signals may be provided as different inputs to the limiter 116 to identify the signals as being designated for the instantaneous power limiter 810, the short term power limiter 814 or the long term power limiter 812.  In other examples, any other method may be used to identify the different limiting signals, as previously discussed, Figs. 8, 9, par [0085], see Mihelich.  Alternatively, the limit values may be stored values, or derived in real-time by the parameter computer 112 and provided to the load power computer 150. In still another alternative, the parameter computer 112 may provide the limit values on a predetermined time schedule, and/or in response to a predetermined percentage change in the limit values, Figs. 8, 9, par [0086], see Mihelich); 
			 responsive to the determination that the auxiliary value has changed (the real-time parameter estimator 302 may include parameters to control how quickly the estimated operational characteristics are adjusted or evolved as the real-time actual values change, par [0046], see Mihelich), determine a current operational value of the LPF needs to be modified based on the changed auxiliary attenuation value .
	However, Mihelich does not explicitly disclose a current operational value being a current operational state value; modify the current operational state value of the LPF; and apply the audio signal to the modified LPF.
	 Krishnapura teaches circuits with dynamic biasing (see Title) in which with reference to Fig. 3, a feedback path 308 connects the output of the dynamically biased circuit 306 to the negative input of the differencing block 302. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura).  Since the low-pass filter's time constant is much longer than the input period, y does not drop appreciably in one cycle of the input u. Therefore, in steady state, the output y stays very close to the peak value of the input u, with a small drop between successive input peaks (par [0117], see Krishnapura). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the circuits with dynamic biasing taught by Krishnapura with the apparatus of Mihelich such that to obtain a current operational value being a current operational state value as claimed for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
	Mihelich in view of Krishnapura, as modified, further teaches modify the operational state value of the LPF (the compressor and expander, together with a modified feedback path 1510, form a low-pass filter that is equivalent to the linear filter ; and apply the audio signal to the modified LPF (the limiter 116 may control a gain or some other adjustable parameter of the power amplifier 104, the audio source 102, or any other component in the audio system in response to receipt of one or more limiting signals, Fig. 1, par [0063], see Mihelich).  The motivation is for purpose of providing improved signal quality as suggested by Krishnapura  in paragraph [0098].
	
	Regarding claim 9, Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Mihelich in view of Krishnapura, as modified, teaches wherein the processor is further configured to determine the auxiliary attenuation value has increased or decreased, and responsive to a determination that the auxiliary attenuation value has increased or decreased, the operational state value of the LPF is changed by a value that is directly proportional to the change in the auxiliary attenuation value (The last term in the above equation denotes the input to the low-pass filter. Verr appears in the argument of the exponential. This circuit can therefore perform the combined functions of the exponentiator 1102 and low-pass filter 1104 of FIG. 11 if Verr is made proportional to the error between the input and the output, see FIG. 11, par [0122], see Krishnapura).

 	Regarding claim 10, Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Mihelich in view of Krishnapura, as modified, teaches wherein the processor is further configured to store a plurality of operational state values of the LPF in a memory (In this example, the gain stage 304 is assumed to have a very large gain--ideally .infin.. 3 enters a dynamically biased circuit 306 which generates an output signal y3. The bias of the dynamically biased circuit 306 is controlled by a bias control 310. The difference signal d3 seen by the gain stage is u3 – βy3, where β is the feedback factor (β<1 for an amplifier). In the steady state of the feedback loop, the difference signal d3 = is u3 – βy3 is 0 (Fig. 3, par [0059], see Krishnapura); the power management system 100 may be implemented with a digital signal processor and associated memory, par [0028], see Mihelich). 
 
	Regarding claim 11, Mihelich in view of Krishnapura teaches the apparatus of claim 10.  Mihelich in view of Krishnapura, as modified, teaches wherein the processor is further configured to determine a derivative of the auxiliary attenuation value as a basis to modify the operational state value of the LPF (which generally describes a low-pass filter having a bandwidth of a rad/s. FIG. 15b illustrates a general companding equivalent of the low-pass filter in FIG. 15a. A nonlinearity block 1512 having a non-linear function f(v) is used to provide the output y, and an amplifier 1508 having a gain of 1/f'(v), where f'(v), is the derivative of f(v), is used at the input. f(v) serves as an expander, and the amplifier with gain 1/f'(v) serves as a compressor par [0083], see Mihelich). 
 
	Regarding claim 12, Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Mihelich in view of Krishnapura, as modified, teaches wherein the processor is further configured to determine an anti-log conversion of the audio signal prior to applying the audio signal to the LPF (FIG. 8a illustrates an example of a first-order, log-
 
	Regarding claim 13, Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Mihelich in view of Krishnapura, as modified, teaches wherein the processor is further configured to dynamically adjust the operational state value of the LPF based on a change to a threshold power level (the boundary value may be dynamically updated in real-time based on estimated operational characteristics provided to the load power comparator 150 from the parameter computer 112 on the estimated operational characteristics line 144. For example, the real-time loudspeaker parameters of the loudspeaker 106 may be used by the load power comparator 150 to derive the boundary as a real-time varying value. Alternatively, the boundaries may be a stored value, or derived in real-time by the parameter computer 112 and provided to the load power computer 150 for use in monitoring the thresholds, par [0090], see Mihelich); and filter the audio signal via the low pass filter (LPF) (The parametric low-pass filter may be populated with changeable filter parameter values, such as a Q, a frequency and a gain, to model loudspeaker admittance in a high frequency range of the loudspeaker (par [0047], see Mihelich); audio content in the form of a song may be provided on the audio signal line 406, and one of the filters may ascertain the magnitude of energy in the audio signal at a selected frequency, such as 80 Hz, par [0053], see Mihelich); . 

	Regarding claim 14,  Mihelich in view of Krishnapura teaches the apparatus of claim 8.  Mihelich in view of Krishnapura, as modified, teaches wherein the auxiliary attenuation signal comprises a composite of attenuation signals received from a plurality of sensors configured to generate one or more of an excessive heat signal, an excessive output current signal and a power supply voltage sag signal (A current sensor, such as a resistor across the input terminals of the loudspeaker 106, a Hall effect sensor installed in, on or in nearby vicinity to the loudspeaker 106, or any other form of sensor capable of providing a signal representative of current of an audio signal being supplied to the loudspeaker 106 may be used to obtain a variable voltage proportional to the real-time current that is representative of an estimate of the current received by the loudspeaker 106, Fig. 1, par [0032], see  Mihelich). 
 
	Regarding claim 1, this claim merely reflects the method to the apparatus claim of Claim 8 and is therefore rejected for the same reasons. 
 
	Regarding claim 2, this claim merely reflects the method to the apparatus claim of Claim 9 and is therefore rejected for the same reasons.. 
 
	Regarding claim 3, this claim merely reflects the method to the apparatus claim of Claim 10 and is therefore rejected for the same reasons.
 
claim 4, this claim merely reflects the method to the apparatus claim of Claim 11 and is therefore rejected for the same reasons.
 
	Regarding claim 5, this claim merely reflects the method to the apparatus claim of Claim 12 and is therefore rejected for the same reasons.  
	
	Regarding claim 6, this claim merely reflects the method to the apparatus claim of Claim 13 and is therefore rejected for the same reasons.  

	Regarding claim 7, this claim merely reflects the method to the apparatus claim of Claim 14 and is therefore rejected for the same reasons.

	Regarding claim 15, this claim merely specifies a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform the method in claim 1 and is therefore rejected for the same reasons (see par [0027], see Mihelich) .  
 
	Regarding claim 16, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 2 and is therefore rejected for the same reasons.  
 
claim 17, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 3 and is therefore rejected for the same reasons.  
 
	Regarding claim 18, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 4 and is therefore rejected for the same reasons.

	Regarding claim 19, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 5 and is therefore rejected for the same reasons.
 
	Regarding claim 20, this claim merely specifies a non-transitory computer readable storage medium of Claim 15, wherein the processor is further configured to perform the method in claim 6 and is therefore rejected for the same reasons.

Response to Arguments

7.	Applicant's arguments filed January 05, 2021 have been fully considered but they are not persuasive.

8.	Applicant asserts on page 8 last paragraph to page 9 first paragraph, regarding claim 1:
determining whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received. There is no indication that this output power of Mihelich is feedback. There is no indication that this output power of Mihelich is identified as having changed since a previous audio signal was received especially since such a comparative operation is not performed by the teachings of Mihelich.


	Examiner respectfully disagrees.  As presented above in the Office Action, Mihelich in view of Krishnapura teaches determine whether an auxiliary attenuation value (value from calibration module 110, Fig. 1, par [0030]; Fig. 8, par [0077], see Mihelich) applied to the feedback compressor circuit (via 116, limiter 116, Figs. 1, 8, 9, par [0077], see Mihelich) has changed since a last audio signal was received (The instantaneous power may be compared against a determined instantaneous power limit value by the load power comparator 150 to determine if (i.e., determine whether) the derived instantaneous threshold has been eclipsed. When a respective developed threshold is exceed based on a respective power value, a respective limiting signal may be generated by the load power comparator 150 and provided to the limiter 116. The limiting signals may include an identifier indicating the instantaneous power limiter 810, has changed since a last audio signal was received).  Alternatively, the limiting signals may be provided as different inputs to the limiter 116 to identify the signals as being designated for the instantaneous power limiter 810, the short term power limiter 814 or the long term power limiter 812.  In other examples, any other method may be used to identify the different limiting signals, as previously discussed, Figs. 8, 9, par [0085], see Mihelich.  Alternatively, the limit values may be stored values, or derived in real-time by the parameter computer 112 and provided to the load power computer 150. In still another alternative, the parameter computer 112 may provide the limit values on a predetermined time schedule, and/or in response to a predetermined percentage change in the limit values, Figs. 8, 9, par [0086], see Mihelich). 

9.	Applicant asserts on page 9 second paragraph to page 10, regarding claim 1:
	The Examiner then relied on paragraph [0046] of Mihelich as allegedly providing additional support for the above-noted features recited in claim 1. In paragraph [0046] of Mihelich, an example of two parametric filters 318/320 are discussed with reference to an attenuation module 204. The elements receive "initial filter values". The values may be stored and may be part of previous "testing". Applicant does not doubt that an optimal value applied to an audio circuit is the product of testing or other related calculations used to determine those optimal values. However, the notion that this portion and the other portions of Mihelich teach or suggest "receiving an audio signal from a feedback path of a feedback compressor circuit; determining whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received; responsive to determining the auxiliary value has changed, determining a current operational state value of the LPF needs to be modified based on the changed auxiliary attenuation value; modifying the current operational is invalid. 
	The teachings of Mihelich are deficient with respect to claim 1 for multiple reasons as noted above. Moreover, Krishnapura also fails to disclose or suggest such features of claim 1. Krishnapura discloses a circuit with an optimal low-pass filter that is the product of a time difference and adjusting time constant. Applicant acknowledges that Krishnapura is directed to LPF modification, however, the teachings of Krishnapura are entirely deficient with respect to the process of achieving a decision to modify the  
LPF, which includes "receiving an audio signal from a feedback path of a feedback compressor circuit; determining whether an auxiliary attenuation value applied to the feedback compressor circuit has changed since a last audio signal was received; responsive to determining the auxiliary value has changed, determining a current operational state value of the LPF needs to be modified based on the changed auxiliary attenuation value", as recited in claim 1.


	Examiner respectfully disagrees.  As presented above in the Office Action, in determining the unobviousness of claim invention, it is formulated rejection based on combinations of references, Mihelich in view of Krishnapura. Thus one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  It should be noted that Mihelich in view of Krishnapura teaches all the claimed limitation as claimed in Claim 1.  
	Regarding Claims 8 and 15, please see above responses of Claim 1.
 
Conclusion

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 






/C.P.T/Examiner, Art Unit 2654 
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654